        Case 1:19-cv-03033-JMF Document 1 Filed 04/04/19 Page 1 of 26



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x
YASEEN TRAYNOR, on behalf of himself and :
all others similarly situated,                                         :
                                                                       :
                               Plaintiffs,                             :
                                                                       :   CLASS ACTION COMPLAINT
                                         v.                            :             AND
                                                                       :    DEMAND FOR JURY TRIAL
ZENSAH COMPANY,                                                        :
                                                                       :
                              Defendant.                               :
                                                                       :
                                                                       :
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x

                                                INTRODUCTION
1.        Plaintiff YASEEN TRAYNOR, on behalf of himself and others similarly situated,

          asserts the following claims against Defendant ZENSAH COMPANY as follows.

2.        Plaintiff is a visually-impaired and legally blind person who requires screen-

          reading software to read website content using his computer. Plaintiff uses the

          terms “blind” or “visually-impaired” to refer to all people with visual impairments

          who meet the legal definition of blindness in that they have a visual acuity with

          correction of less than or equal to 20 x 200. Some blind people who meet this

          definition have limited vision. Others have no vision.

3.        Based on a 2010 U.S. Census Bureau report, approximately 8.1 million people in

          the United States are visually impaired, including 2.0 million who are blind, and

          according to the American Foundation for the Blind’s 2015 report, approximately

          400,000 visually impaired persons live in the State of New York.

4.        Plaintiff brings this civil rights action against Defendant for its failure to design,

          construct, maintain, and operate its website to be fully accessible to and



                                                          -1-
     Case 1:19-cv-03033-JMF Document 1 Filed 04/04/19 Page 2 of 26



      independently usable by Plaintiff and other blind or visually-impaired people.

      Defendant’s denial of full and equal access to its website, and therefore denial of

      its goods and services offered thereby, is a violation of Plaintiff’s rights under the

      Americans with Disabilities Act (“ADA”).

5.    Because Defendant’s website, www.zensah.com (the “Website” or “Defendant’s

      website”), is not equally accessible to blind and visually-impaired consumers, it

      violates the ADA. Plaintiff seeks a permanent injunction to cause a change in

      Defendant’s corporate policies, practices, and procedures so that Defendant’s

      website will become and remain accessible to blind and visually-impaired

      consumers.

                            JURISDICTION AND VENUE
6.    This Court has subject-matter jurisdiction over this action under 28 U.S.C. § 1331

      and 42 U.S.C. § 12181, as Plaintiff’s claims arise under Title III of the ADA, 42

      U.S.C. § 12181, et seq., and 28 U.S.C. § 1332.

7.    This Court has supplemental jurisdiction under 28 U.S.C. § 1367 over Plaintiff’s

      New York State Human Rights Law, N.Y. Exec. Law Article 15, (“NYSHRL”)

      and New York City Human Rights Law, N.Y.C. Admin. Code § 8-101 et seq.,

      (“NYCHRL”) claims.

8.    Venue is proper in this district under 28 U.S.C. §1391(b)(1) and (2) because

      Defendant conducts and continues to conduct a substantial and significant amount

      of business in this District, and a substantial portion of the conduct complained of

      herein occurred in this District because Plaintiff attempted to utilize, on a number

      of occasions, the subject Website within this Judicial District.




                                           -2-
      Case 1:19-cv-03033-JMF Document 1 Filed 04/04/19 Page 3 of 26



9.     Defendant is subject to personal jurisdiction in this District. Defendant has been

       and is committing the acts or omissions alleged herein in the Southern District of

       New York that caused injury, and violated rights the ADA prescribes to Plaintiff

       and to other blind and other visually-impaired consumers. A substantial part of

       the acts and omissions giving rise to Plaintiff’s claims occurred in this District: on

       several separate occasions, Plaintiff has been denied the full use and enjoyment of

       the facilities, goods and services offered to the general public, on Defendant’s

       Website in New York County. These access barriers that Plaintiff encountered

       have caused a denial of Plaintiff’s full and equal access multiple times in the past,

       and now deter Plaintiff on a regular basis from accessing the Defendant’s Website

       in the future.

10.    This Court is empowered to issue a declaratory judgment under 28 U.S.C. §§

       2201 and 2202.

                                     THE PARTIES
11.    Plaintiff YASEEN TRAYNOR, at all relevant times, is a resident of Bronx, New

       York. Plaintiff is a blind, visually-impaired handicapped person and a member of

       a protected class of individuals under the ADA, under 42 U.S.C. § 12102(1)-(2),

       and the regulations implementing the ADA set forth at 28 CFR §§ 36.101 et seq.,

       the NYSHRL and NYCHRL.

12.    Defendant is and was at all relevant times a Florida Corporation doing business in

       New York.

13.    Defendant’s Website, and its facilities, goods, and services offered thereupon, is a

       public accommodation within the definition of Title III of the ADA, 42 U.S.C.

       §12181.


                                            -3-
      Case 1:19-cv-03033-JMF Document 1 Filed 04/04/19 Page 4 of 26



                                NATURE OF ACTION
14.    The Internet has become a significant source of information, a portal, and a tool

       for conducting business, doing everyday activities such as shopping, learning,

       banking, researching, as well as many other activities for sighted, blind and

       visually-impaired persons alike.

15.    In today’s tech-savvy world, blind and visually-impaired people have the ability

       to access websites using keyboards in conjunction with screen access software

       that vocalizes the visual information found on a computer screen or displays the

       content on a refreshable Braille display. This technology is known as screen-

       reading software. Screen-reading software is currently the only method a blind or

       visually-impaired person may independently access the internet. Unless websites

       are designed to be read by screen-reading software, blind and visually-impaired

       persons are unable to fully access websites, and the information, products, goods

       and contained thereon.

16.    Blind and visually-impaired users of Windows operating system-enabled

       computers and devices have several screen reading software programs available to

       them. Some of these programs are available for purchase and other programs are

       available without the user having to purchase the program separately. Job Access

       With Speech, otherwise known as “JAWS” is currently the most popular,

       separately purchased and downloaded screen-reading software program available

       for a Windows computer.

17.    For screen-reading software to function, the information on a website must be

       capable of being rendered into text. If the website content is not capable of being




                                           -4-
      Case 1:19-cv-03033-JMF Document 1 Filed 04/04/19 Page 5 of 26



       rendered into text, the blind or visually-impaired user is unable to access the same

       content available to sighted users.

18.    The international website standards organization, the World Wide Web

       Consortium, known throughout the world as W3C, has published version 2.1 of

       the Web Content Accessibility Guidelines (“WCAG 2.1”). WCAG 2.1 are well-

       established guidelines for making websites accessible to blind and visually-

       impaired people. These guidelines are universally followed by most large

       business entities and government agencies to ensure their websites are accessible.

19.    Non-compliant websites pose common access barriers to blind and visually-

       impaired persons. Common barriers encountered by blind and visually impaired

       persons include, but are not limited to, the following:

          a. A text equivalent for every non-text element is not provided;

          b. Title frames with text are not provided for identification and navigation;

          c. Equivalent text is not provided when using scripts;

          d. Forms with the same information and functionality as for sighted persons

              are not provided;

          e. Information about the meaning and structure of content is not conveyed by

              more than the visual presentation of content;

          f. Text cannot be resized without assistive technology up to 200% without

              losing content or functionality;

          g. If the content enforces a time limit, the user is not able to extend, adjust or

              disable it;

          h. Web pages do not have titles that describe the topic or purpose;




                                             -5-
Case 1:19-cv-03033-JMF Document 1 Filed 04/04/19 Page 6 of 26



    i. The purpose of each link cannot be determined from the link text alone or

       from the link text and its programmatically determined link context;

    j. One or more keyboard operable user interface lacks a mode of operation

       where the keyboard focus indicator is discernible;

    k. The    default   human    language    of   each   web       page   cannot   be

       programmatically determined;

    l. When a component receives focus, it may initiate a change in context;

    m. Changing the setting of a user interface component may automatically

       cause a change of context where the user has not been advised before

       using the component;

    n. Labels or instructions are not provided when content requires user input,

       which include CAPTCHA prompts that require the user to verify that he or

       she is not a robot;

    o. In content which is implemented by using markup languages, elements do

       not have complete start and end tags, elements are not nested according to

       their specifications, elements may contain duplicate attributes, and/or any

       IDs are not unique;

    p. Inaccessible Portable Document Format (PDFs); and,

    q. The name and role of all User Interface elements cannot be

       programmatically determined; items that can be set by the user cannot be

       programmatically set; and/or notification of changes to these items is not

       available to user agents, including assistive technology.




                                    -6-
      Case 1:19-cv-03033-JMF Document 1 Filed 04/04/19 Page 7 of 26



                               STATEMENT OF FACTS
20.    Defendant is a clothing and accessories retailer, and owns and operates

       www.zensah.com (its “Website”), offering features which should allow all

       consumers to access the goods and services and which Defendant ensures the

       delivery of such goods throughout the United States, including New York State.

21.    Defendant’s Website offers products and services for online sale and general

       delivery to the public. The Website offers features which ought to allow users to

       browse for items, access navigation bar descriptions and prices, and avail

       consumers of the ability to peruse the numerous items offered for sale.

22.    Plaintiff is a visually-impaired and legally blind person, who cannot use a

       computer without the assistance of screen-reading software. Plaintiff is, however,

       a proficient JAWS and NVDA screen-reader user and uses it to access the

       Internet. Plaintiff has visited the Website on separate occasions using a screen-

       reader.

23.    On multiple occasions in March of 2019, Plaintiff visited Defendant’s website,

       www.zensah.com, in an effort to purchase exercise gear. Despite his efforts,

       however, Plaintiff was denied the same shopping experience afforded to a sighted

       individual due to the website’s lack of a variety of features and accommodations,

       which effectively barred Plaintiff from being able to determine what specific

       products are offered for sale, browse the site in general, and make any purchases.

24.    Among other things, the Website lacks prompting information necessary to allow

       Plaintiff, who uses the JAWS and NVDA screen reading programs, to locate and

       narrow down a specific field of desired products and price range. This omission

       was exacerbated by the lack of alt. text, which is the invisible code embedded


                                           -7-
      Case 1:19-cv-03033-JMF Document 1 Filed 04/04/19 Page 8 of 26



       beneath a graphical image on a website As a result of the missing alt. text,

       Plaintiff was unable to equally discover those products offered.

25.    Specifically, Plaintiff was denied the ability to independently purchase

       compression products that he was in the market for, including the :Camo Knee

       High Compression Socks offered on the website, which he had a specific interest

       in purchasing.

26.    The Website also requires the use of a mouse to initiate and complete a

       transaction. Yet Plaintiff cannot use a mouse because manipulating the mouse is a

       visual activity of moving the mouse pointer from one visual spot on the page to

       another.

27.    In addition, Plaintiff was not able to determine whether a Live Chat was available

       or whether a phone number was posted, and if so, whether it was a 24/7 help line,

       as Plaintiff conducts much of his online shopping during the late evening hours.

       Nor did it provide Plaintiff with the ability to skim content, as Plaintiff was forced

       to manually scroll, line by line, in an effort to browse content of interest located

       toward the bottom of a given page.

28.    These access barriers effectively denied Plaintiff the ability to use and enjoy

       Defendant’s website the same way sighted individuals do.

29.    It is, upon information and belief, Defendant’s policy and practice to deny

       Plaintiff, along with other blind or visually-impaired users, access to Defendant’s

       website, and to therefore specifically deny the goods and services that are offered

       to the general public. Due to Defendant’s failure and refusal to remove access

       barriers to its website, Plaintiff and visually-impaired persons have been and are




                                            -8-
      Case 1:19-cv-03033-JMF Document 1 Filed 04/04/19 Page 9 of 26



       still being denied equal access to Defendant’s Website, and the numerous goods

       and services and benefits offered to the public through the Website.

30.    More generally, while attempting to navigate the Website, Plaintiff encountered

       multiple accessibility barriers for blind or visually-impaired people that include,

       but are not limited to, the following:

          a. Lack of Alternative Text (“alt-text”), or a text equivalent. Alt-text is an

              invisible code embedded beneath a graphical image on a website. Web

              accessibility requires that alt-text be coded with each picture so that

              screen-reading software can speak the alt-text where a sighted user sees

              pictures, which includes CAPTCHA prompts. Alt-text does not change the

              visual presentation, but instead a text box shows when the mouse moves

              over the picture. The lack of alt-text on these graphics prevents screen

              readers from accurately vocalizing a description of the graphics. As a

              result, visually-impaired individuals are unable to determine what is on the

              website, browse available products, and find information on promotions

              and related goods and services available online.

          b. Empty Links That Contain No Text causing the function or purpose of

              the link to not be presented to the user. This can introduce confusion for

              keyboard and screen-reader users;

          c. Redundant Links where adjacent links go to the same URL address

              which results in additional navigation and repetition for keyboard and

              screen-reader users; and




                                            -9-
      Case 1:19-cv-03033-JMF Document 1 Filed 04/04/19 Page 10 of 26



          d. Linked Images Missing Alt-text, which causes problems if an image

              within a link contains no text and that image does not provide alt-text. A

              screen reader then has no content to present the user as to the function of

              the link, including information contained in PDFs.

31.    Due to the inaccessibility of Defendant’s Website, blind and visually-impaired

       customers such as Plaintiff, who need screen-readers, cannot fully and equally use

       or enjoy the facilities, products, and services Defendant offers to the public on its

       Website. The access barriers Plaintiff encountered have caused a denial of

       Plaintiff’s full and equal access in the past, and now deter Plaintiff on a regular

       basis from visiting the Website, presently and in the future.

32.    If the Website was equally accessible to all, Plaintiff could independently

       navigate the Website and complete a desired transaction as sighted individuals do.

33.    Through his attempts to use the Website, Plaintiff has actual knowledge of the

       access barriers that make these services inaccessible and independently unusable

       by blind and visually-impaired people.

34.    Because simple compliance with the WCAG 2.1 Guidelines would provide

       Plaintiff and other visually-impaired consumers with equal access to the Website,

       Plaintiff alleges that Defendant has engaged in acts of intentional discrimination,

       including but not limited to the following policies or practices:

          a. Constructing and maintaining a website that is inaccessible to visually-

              impaired individuals, including Plaintiff;




                                           -10-
      Case 1:19-cv-03033-JMF Document 1 Filed 04/04/19 Page 11 of 26



           b. Failure to construct and maintain a website that is sufficiently intuitive so

               as to be equally accessible to visually-impaired individuals, including

               Plaintiff; and,

           c. Failing to take actions to correct these access barriers in the face of

               substantial harm and discrimination to blind and visually-impaired

               consumers, such as Plaintiff, as a member of a protected class.

35.    Defendant therefore uses standards, criteria or methods of administration that

       have the effect of discriminating or perpetuating the discrimination of others, as

       alleged herein.

36.    The ADA expressly contemplates the injunctive relief that Plaintiff seeks in this

       action. In relevant part, the ADA requires:

       In the case of violations of . . . this title, injunctive relief shall include an order to
       alter facilities to make such facilities readily accessible to and usable by
       individuals with disabilities . . . Where appropriate, injunctive relief shall also
       include requiring the . . . modification of a policy . . .

       42 U.S.C. § 12188(a)(2).

37.    Because Defendant’s Website has never been equally accessible, and because

       Defendant lacks a corporate policy that is reasonably calculated to cause its

       Website to become and remain accessible, Plaintiff invokes 42 U.S.C. §

       12188(a)(2) and seeks a permanent injunction requiring Defendant to retain a

       qualified consultant acceptable to Plaintiff (“Agreed Upon Consultant”) to assist

       Defendant to comply with WCAG 2.1 guidelines for Defendant’s Website.

       Plaintiff seeks that this permanent injunction requires Defendant to cooperate with

       the Agreed Upon Consultant to:




                                             -11-
      Case 1:19-cv-03033-JMF Document 1 Filed 04/04/19 Page 12 of 26



          a. Train Defendant’s employees and agents who develop the Website on

              accessibility compliance under the WCAG 2.1 guidelines;

          b. Regularly check the accessibility of the Website under the WCAG 2.1

              guidelines;

          c. Regularly test user accessibility by blind or vision-impaired persons to

              ensure that Defendant’s Website complies under the WCAG 2.1

              guidelines; and,

          d. Develop an accessibility policy that is clearly disclosed on Defendant’s

              Websites, with contact information for users to report accessibility-related

              problems.

38.    Although Defendant may currently have centralized policies regarding

       maintaining and operating its Website, Defendant lacks a plan and policy

       reasonably calculated to make them fully and equally accessible to, and

       independently usable by, blind and other visually-impaired consumers.

39.    Defendant has, upon information and belief, invested substantial sums in

       developing and maintaining their Website and has generated significant revenue

       from the Website. These amounts are far greater than the associated cost of

       making their Website equally accessible to visually impaired customers.

40.    Without injunctive relief, Plaintiff and other visually-impaired consumers will

       continue to be unable to independently use the Website, violating their rights.

                            CLASS ACTION ALLEGATIONS
41.    Plaintiff, on behalf of himself and all others similarly situated, seeks to certify a

       nationwide class under Fed. R. Civ. P. 23(a) and 23(b)(2): all legally blind

       individuals in the United States who have attempted to access Defendant’s


                                           -12-
      Case 1:19-cv-03033-JMF Document 1 Filed 04/04/19 Page 13 of 26



       Website and as a result have been denied access to the equal enjoyment of goods

       and services, during the relevant statutory period.

42.    Plaintiff, on behalf of himself and all others similarly situated, seeks to certify a

       New York State subclass under Fed. R. Civ. P. 23(a) and 23(b)(2): all legally

       blind individuals in the State of New York who have attempted to access

       Defendant’s Website and as a result have been denied access to the equal

       enjoyment of those services, during the relevant statutory period.

43.    Plaintiff, on behalf of himself and all others similarly situated, seeks to certify a

       New York City subclass under Fed. R. Civ. P. 23(a) and 23(b)(2): all legally blind

       individuals in the City of New York who have attempted to access Defendant’s

       Website and as a result have been denied access to the equal enjoyment of goods

       and services offered, during the relevant statutory period.

44.    Common questions of law and fact exist amongst the Class, including:

          a. Whether Defendant’s Website is a “public accommodation” under the

              ADA;

          b. Whether Defendant’s Website is a “place or provider of public

              accommodation” under the NYSHRL or NYCHRL;

          c. Whether Defendant’s Website denies the full and equal enjoyment of its

              products, services, facilities, privileges, advantages, or accommodations to

              people with visual disabilities, violating the ADA; and

          d. Whether Defendant’s Website denies the full and equal enjoyment of its

              products, services, facilities, privileges, advantages, or accommodations to

              people with visual disabilities, violating the NYSHRL or NYCHRL.




                                           -13-
      Case 1:19-cv-03033-JMF Document 1 Filed 04/04/19 Page 14 of 26



45.    Plaintiff’s claims are typical of the Class. The Class, similarly to the Plaintiff, are

       severely visually impaired or otherwise blind, and claim that Defendant has

       violated the ADA, NYSYRHL or NYCHRL by failing to update or remove access

       barriers on its Website so either can be independently accessible to the Class.

46.    Plaintiff will fairly and adequately represent and protect the interests of the Class

       Members because Plaintiff has retained and is represented by counsel competent

       and experienced in complex class action litigation, and because Plaintiff has no

       interests antagonistic to the Class Members. Class certification of the claims is

       appropriate under Fed. R. Civ. P. 23(b)(2) because Defendant has acted or refused

       to act on grounds generally applicable to the Class, making appropriate both

       declaratory and injunctive relief with respect to Plaintiff and the Class as a whole.

47.    Alternatively, class certification is appropriate under Fed. R. Civ. P. 23(b)(3)

       because fact and legal questions common to Class Members predominate over

       questions affecting only individual Class Members, and because a class action is

       superior to other available methods for the fair and efficient adjudication of this

       litigation.

48.    Judicial economy will be served by maintaining this lawsuit as a class action in

       that it is likely to avoid the burden that would be otherwise placed upon the

       judicial system by the filing of numerous similar suits by people with visual

       disabilities throughout the United States.

                          FIRST CAUSE OF ACTION
                 VIOLATIONS OF THE ADA, 42 U.S.C. § 12181 et seq.
49.     Plaintiff, on behalf of himself and the Class Members, repeats and realleges

       every allegation of the preceding paragraphs as if fully set forth herein.



                                            -14-
      Case 1:19-cv-03033-JMF Document 1 Filed 04/04/19 Page 15 of 26



50.    Section 302(a) of Title III of the ADA, 42 U.S.C. § 12101 et seq., provides:

       No individual shall be discriminated against on the basis of disability in the full
       and equal enjoyment of the goods, services, facilities, privileges, advantages, or
       accommodations of any place of public accommodation by any person who owns,
       leases (or leases to), or operates a place of public accommodation.

       42 U.S.C. § 12182(a).

51.    Defendant’s Website is a public accommodation within the definition of Title III

       of the ADA, 42 U.S.C. § 12181(7). The Website is a service that is offered to the

       general public, and as such, must be equally accessible to all potential consumers.

52.    Under Section 302(b)(1) of Title III of the ADA, it is unlawful discrimination to

       deny individuals with disabilities the opportunity to participate in or benefit from

       the products, services, facilities, privileges, advantages, or accommodations of an

       entity. 42 U.S.C. § 12182(b)(1)(A)(i).

53.    Under Section 302(b)(1) of Title III of the ADA, it is unlawful discrimination to

       deny individuals with disabilities an opportunity to participate in or benefit from

       the products, services, facilities, privileges, advantages, or accommodation, which

       is equal to the opportunities afforded to other individuals. 42 U.S.C. §

       12182(b)(1)(A)(ii).

54.    Under Section 302(b)(2) of Title III of the ADA, unlawful discrimination also

       includes, among other things:

       [A] failure to make reasonable modifications in policies, practices, or procedures,
       when such modifications are necessary to afford such goods, services, facilities,
       privileges, advantages, or accommodations to individuals with disabilities, unless
       the entity can demonstrate that making such modifications would fundamentally
       alter the nature of such goods, services, facilities, privileges, advantages or
       accommodations; and a failure to take such steps as may be necessary to ensure
       that no individual with a disability is excluded, denied services, segregated or
       otherwise treated differently than other individuals because of the absence of
       auxiliary aids and services, unless the entity can demonstrate that taking such



                                           -15-
      Case 1:19-cv-03033-JMF Document 1 Filed 04/04/19 Page 16 of 26



       steps would fundamentally alter the nature of the good, service, facility, privilege,
       advantage, or accommodation being offered or would result in an undue burden.

       42 U.S.C. § 12182(b)(2)(A)(ii)-(iii).

55.    The acts alleged herein constitute violations of Title III of the ADA, and the

       regulations promulgated thereunder. Plaintiff, who is a member of a protected

       class of persons under the ADA, has a physical disability that substantially limits

       the major life activity of sight within the meaning of 42 U.S.C. §§ 12102(1)(A)-

       (2)(A). Furthermore, Plaintiff has been denied full and equal access to the

       Website, has not been provided services that are provided to other patrons who

       are not disabled, and has been provided services that are inferior to the services

       provided to non-disabled persons. Defendant has failed to take any prompt and

       equitable steps to remedy its discriminatory conduct. These violations are

       ongoing.

56.    Under 42 U.S.C. § 12188 and the remedies, procedures, and rights set forth and

       incorporated therein, Plaintiff, requests relief as set forth below.

                             SECOND CAUSE OF ACTION
                            VIOLATIONS OF THE NYSHRL
57.    Plaintiff, on behalf of himself and the New York State Sub-Class Members,

       repeats and realleges every allegation of the preceding paragraphs as if fully set

       forth herein.

58.    N.Y. Exec. Law § 296(2)(a) provides that it is “an unlawful discriminatory

       practice for any person, being the owner, lessee, proprietor, manager,

       superintendent, agent or employee of any place of public accommodation . . .

       because of the . . . disability of any person, directly or indirectly, to refuse,




                                            -16-
      Case 1:19-cv-03033-JMF Document 1 Filed 04/04/19 Page 17 of 26



       withhold from or deny to such person any of the accommodations, advantages,

       facilities or privileges thereof.”

59.    Defendant and Defendant’s Website, because of their sale of goods to the general

       public, constitute sales establishments and public accommodations within the

       definition of N.Y. Exec. Law § 292(9). Defendant’s Website is a service,

       privilege or advantage of Defendant.

60.    Defendant is subject to New York Human Rights Law because it owns and

       operates its Website. Defendant is a person within the meaning of N.Y. Exec.

       Law § 292(1).

61.    Defendant is violating N.Y. Exec. Law § 296(2)(a) in refusing to update or

       remove access barriers to its Website, causing its Website to be completely

       inaccessible to the blind. This inaccessibility denies blind patrons full and equal

       access to the facilities, services that Defendant makes available to the non-

       disabled public.

62.    Under N.Y. Exec. Law § 296(2)(c)(i), unlawful discriminatory practice includes,

       among other things, “a refusal to make reasonable modifications in policies,

       practices, or procedures, when such modifications are necessary to afford

       facilities, privileges, advantages or accommodations to individuals with

       disabilities, unless such person can demonstrate that making such modifications

       would fundamentally alter the nature of such facilities, privileges, advantages or

       accommodations being offered or would result in an undue burden".

63.    Under N.Y. Exec. Law § 296(2)(c)(ii), unlawful discriminatory practice also

       includes, “a refusal to take such steps as may be necessary to ensure that no




                                            -17-
      Case 1:19-cv-03033-JMF Document 1 Filed 04/04/19 Page 18 of 26



       individual with a disability is excluded or denied services because of the absence

       of auxiliary aids and services, unless such person can demonstrate that taking

       such steps would fundamentally alter the nature of the facility, privilege,

       advantage or accommodation being offered or would result in an undue burden.”

64.    Readily available, well-established guidelines exist on the Internet for making

       websites accessible to the blind and visually impaired. These guidelines have been

       followed by other large business entities and government agencies in making their

       website accessible, including but not limited to: adding alt-text to graphics and

       ensuring that all functions can be performed using a keyboard. Incorporating the

       basic components to make its Website accessible would neither fundamentally

       alter the nature of Defendant’s business nor result in an undue burden to

       Defendant.

65.    Defendant’s actions constitute willful intentional discrimination against the class

       on the basis of a disability in violation of the NYSHRL, N.Y. Exec. Law § 296(2)

       in that Defendant has:

          a. constructed and maintained a website that is inaccessible to blind class

              members with knowledge of the discrimination; and/or

          b. constructed and maintained a website that is sufficiently intuitive and/or

              obvious that is inaccessible to blind class members; and/or

          c. failed to take actions to correct these access barriers in the face of

              substantial harm and discrimination to blind class members.

66.    Defendant has failed to take any prompt and equitable steps to remedy their

       discriminatory conduct. These violations are ongoing.




                                          -18-
      Case 1:19-cv-03033-JMF Document 1 Filed 04/04/19 Page 19 of 26



67.    Defendant discriminates, and will continue in the future to discriminate against

       Plaintiff and New York State Sub-Class Members on the basis of disability in the

       full and equal enjoyment of the products, services, facilities, privileges,

       advantages, accommodations and/or opportunities of Defendant’s Website under

       § 296(2) et seq. and/or its implementing regulations. Unless the Court enjoins

       Defendant from continuing to engage in these unlawful practices, Plaintiff and the

       Sub-Class Members will continue to suffer irreparable harm.

68.    Defendant’s actions were and are in violation of New York State Human Rights

       Law and therefore Plaintiff invokes his right to injunctive relief to remedy the

       discrimination.

69.    Plaintiff is also entitled to compensatory damages, as well as civil penalties and

       fines under N.Y. Exec. Law § 297(4)(c) et seq. for each and every offense.

70.    Plaintiff is also entitled to reasonable attorneys’ fees and costs.

71.    Under N.Y. Exec. Law § 297 and the remedies, procedures, and rights set forth

       and incorporated therein Plaintiff prays for judgment as set forth below.

                        THIRD CAUSE OF ACTION
          VIOLATION OF THE NEW YORK STATE CIVIL RIGHTS LAW
72.    Plaintiff, on behalf of himself and the New York State Sub-Class Members,

       repeats and realleges every allegation of the preceding paragraphs as if fully set

       forth herein.

73.    Plaintiff served notice thereof upon the attorney general as required by N.Y.

       Civil Rights Law § 41.

74.    N.Y. Civil Rights Law § 40 provides that “all persons within the jurisdiction of

       this state shall be entitled to the full and equal accommodations, advantages,



                                            -19-
      Case 1:19-cv-03033-JMF Document 1 Filed 04/04/19 Page 20 of 26



       facilities and privileges of any places of public accommodations, resort or

       amusement, subject only to the conditions and limitations established by law and

       applicable alike to all persons. No persons, being the owner, lessee, proprietor,

       manager, superintendent, agent, or employee of any such place shall directly or

       indirectly refuse, withhold from, or deny to any person any of the

       accommodations, advantages, facilities and privileges thereof . . .”

75.    N.Y. Civil Rights Law § 40-c(2) provides that “no person because of . . .

       disability, as such term is defined in section two hundred ninety-two of executive

       law, be subjected to any discrimination in his or her civil rights, or to any

       harassment, as defined in section 240.25 of the penal law, in the exercise thereof,

       by any other person or by any firm, corporation or institution, or by the state or

       any agency or subdivision.”

76.    Defendant’s Website is a service, privilege or advantage of Defendant and its

       Website which offers such goods and services to the general public is required to

       be equally accessible to all.

77.    Defendant is subject to New York Civil Rights Law because it owns and operates

       their Website, and Defendant is a person within the meaning of N.Y. Civil Law §

       40-c(2).

78.    Defendant is violating N.Y. Civil Rights Law § 40-c(2) in refusing to update or

       remove access barriers to its Website, causing its Website and the goods and

       services integrated with such Website to be completely inaccessible to the blind.

       This inaccessibility denies blind patrons full and equal access to the facilities,

       goods and services that Defendant makes available to the non-disabled public.




                                           -20-
      Case 1:19-cv-03033-JMF Document 1 Filed 04/04/19 Page 21 of 26



79.    N.Y. Civil Rights Law § 41 states that “any corporation which shall violate any of

       the provisions of sections forty, forty-a, forty-b or forty-two . . . shall for each and

       every violation thereof be liable to a penalty of not less than one hundred dollars

       nor more than five hundred dollars, to be recovered by the person aggrieved

       thereby . . .”

80.    Under NY Civil Rights Law § 40-d, “any person who shall violate any of the

       provisions of the foregoing section, or subdivision three of section 240.30 or

       section 240.31 of the penal law, or who shall aid or incite the violation of any of

       said provisions shall for each and every violation thereof be liable to a penalty of

       not less than one hundred dollars nor more than five hundred dollars, to be

       recovered by the person aggrieved thereby in any court of competent jurisdiction

       in the county in which the defendant shall reside ...”

81.    Defendant has failed to take any prompt and equitable steps to remedy its

       discriminatory conduct. These violations are ongoing.

82.    Defendant discriminates, and will continue in the future to discriminate against

       Plaintiff and New York State Sub-Class Members on the basis of disability are

       being    directly   or   indirectly   refused,   withheld    from,   or   denied    the

       accommodations, advantages, facilities and privileges thereof in § 40 et seq.

       and/or its implementing regulations.

83.    Plaintiff is entitled to compensatory damages of five hundred dollars per instance,

       as well as civil penalties and fines under N.Y. Civil Law § 40 et seq. for each and

       every offense.




                                             -21-
      Case 1:19-cv-03033-JMF Document 1 Filed 04/04/19 Page 22 of 26



                             FOURTH CAUSE OF ACTION
                            VIOLATIONS OF THE NYCHRL
84.    Plaintiff, on behalf of himself and the New York City Sub-Class Members,

       repeats and realleges every allegation of the preceding paragraphs as if fully set

       forth herein.

85.    N.Y.C. Administrative Code § 8-107(4)(a) provides that “It shall be an unlawful

       discriminatory practice for any person, being the owner, lessee, proprietor,

       manager, superintendent, agent or employee of any place or provider of public

       accommodation, because of . . . disability . . . directly or indirectly, to refuse,

       withhold from or deny to such person, any of the accommodations, advantages,

       facilities or privileges thereof.”

86.    Defendant’s Website is a sales establishment and public accommodation within

       the definition of N.Y.C. Admin. Code § 8-102(9).

87.    Defendant is subject to NYCHRL because it owns and operates its Website,

       making it a person within the meaning of N.Y.C. Admin. Code § 8-102(1).

88.    Defendant is violating N.Y.C. Administrative Code § 8-107(4)(a) in refusing to

       update or remove access barriers to Website, causing its Website and the services

       integrated with such Website to be completely inaccessible to the blind. This

       inaccessibility denies blind patrons full and equal access to the facilities, products,

       and services that Defendant makes available to the non-disabled public.

89.    Defendant is required to “make reasonable accommodation to the needs of

       persons with disabilities . . . any person prohibited by the provisions of [§ 8-107 et

       seq.] from discriminating on the basis of disability shall make reasonable

       accommodation to enable a person with a disability to . . . enjoy the right or rights



                                            -22-
      Case 1:19-cv-03033-JMF Document 1 Filed 04/04/19 Page 23 of 26



       in question provided that the disability is known or should have been known by

       the covered entity.” N.Y.C. Admin. Code § 8-107(15)(a).

90.    Defendant’s actions constitute willful intentional discrimination against the Sub-

       Class on the basis of a disability in violation of the N.Y.C. Administrative Code §

       8-107(4)(a) and § 8-107(15)(a) in that Defendant has:

          a. constructed and maintained a website that is inaccessible to blind class

              members with knowledge of the discrimination; and/or

          b. constructed and maintained a website that is sufficiently intuitive and/or

              obvious that is inaccessible to blind class members; and/or

          c. failed to take actions to correct these access barriers in the face of

              substantial harm and discrimination to blind class members.

91.    Defendant has failed to take any prompt and equitable steps to remedy their

       discriminatory conduct. These violations are ongoing.

92.    As such, Defendant discriminates, and will continue in the future to discriminate

       against Plaintiff and members of the proposed class and subclass on the basis of

       disability in the full and equal enjoyment of the products, services, facilities,

       privileges, advantages, accommodations and/or opportunities of its Website under

       § 8-107(4)(a) and/or its implementing regulations. Unless the Court enjoins

       Defendant from continuing to engage in these unlawful practices, Plaintiff and

       members of the class will continue to suffer irreparable harm.

93.    Defendant’s actions were and are in violation of the NYCHRL and therefore

       Plaintiff invokes his right to injunctive relief to remedy the discrimination.




                                            -23-
      Case 1:19-cv-03033-JMF Document 1 Filed 04/04/19 Page 24 of 26



94.    Plaintiff is also entitled to compensatory damages, as well as civil penalties and

       fines under N.Y.C. Administrative Code § 8-120(8) and § 8-126(a) for each

       offense as well as punitive damages pursuant to § 8-502.

95.    Plaintiff is also entitled to reasonable attorneys’ fees and costs.

96.    Under N.Y.C. Administrative Code § 8-120 and § 8-126 and the remedies,

       procedures, and rights set forth and incorporated therein Plaintiff prays for

       judgment as set forth below.

                               FIFTH CAUSE OF ACTION
                                DECLARATORY RELIEF
97.    Plaintiff, on behalf of himself and the Class and New York State and City Sub-

       Classes Members, repeats and realleges every allegation of the preceding

       paragraphs as if fully set forth herein.

98.    An actual controversy has arisen and now exists between the parties in that

       Plaintiff contends, and is informed and believes that Defendant denies, that its

       Website contains access barriers denying blind customers the full and equal

       access to the products, services and facilities of its Website, which Defendant

       owns, operations and controls, fails to comply with applicable laws including, but

       not limited to, Title III of the Americans with Disabilities Act, 42 U.S.C. §§

       12182, et seq., N.Y. Exec. Law § 296, et seq., and N.Y.C. Admin. Code § 8-107,

       et seq. prohibiting discrimination against the blind.

99.    A judicial declaration is necessary and appropriate at this time in order that each

       of the parties may know their respective rights and duties and act accordingly.




                                            -24-
      Case 1:19-cv-03033-JMF Document 1 Filed 04/04/19 Page 25 of 26



                                    PRAYER FOR RELIEF
          WHEREFORE, Plaintiff respectfully requests this Court grant the following

relief:

    a. A preliminary and permanent injunction to prohibit Defendant from violating the

          Americans with Disabilities Act, 42 U.S.C. §§ 12182, et seq., N.Y. Exec. Law §

          296, et seq., N.Y.C. Administrative Code § 8-107, et seq., and the laws of New

          York;

    b. A preliminary and permanent injunction requiring Defendant to take all the steps

          necessary to make its Website into full compliance with the requirements set forth

          in the ADA, and its implementing regulations, so that the Website is readily

          accessible to and usable by blind individuals;

    c. A declaration that Defendant owns, maintains and/or operates its Website in a

          manner that discriminates against the blind and which fails to provide access for

          persons with disabilities as required by Americans with Disabilities Act, 42

          U.S.C. §§ 12182, et seq., N.Y. Exec. Law § 296, et seq., N.Y.C. Administrative

          Code § 8-107, et seq., and the laws of New York;

    d. An order certifying the Class and Sub-Classes under Fed. R. Civ. P. 23(a) &

          (b)(2) and/or (b)(3), appointing Plaintiff as Class Representative, and his attorneys

          as Class Counsel;

    e. Compensatory damages in an amount to be determined by proof, including all

          applicable statutory and punitive damages and fines, to Plaintiff and the proposed

          class and subclasses for violations of their civil rights under New York State

          Human Rights Law and City Law;

    f. Pre- and post-judgment interest;


                                              -25-
     Case 1:19-cv-03033-JMF Document 1 Filed 04/04/19 Page 26 of 26



   g. An award of costs and expenses of this action together with reasonable attorneys’

         and expert fees; and

   h. Such other and further relief as this Court deems just and proper.

                             DEMAND FOR TRIAL BY JURY
         Pursuant to Fed. R. Civ. P. 38(b), Plaintiff demands a trial by jury on all questions

of fact the Complaint raises.

Dated:      Hackensack, New Jersey             /s/ Dov Mittelman
            April 4, 2019

                                               STEIN SAKS, PLLC

                                               By: Dov Mittelman
                                               Dov Mittelman, Esq.
                                               Mittelmandov@yahoo.com
                                               285 Passaic Street
                                               Hackensack, NJ 07601
                                               Tel: (201) 282-6500
                                               Fax: (201) 282-6501
                                               ATTORNEYS FOR PLAINTIFF




                                             -26-
